Opinion by
Judge Hardin :
The evidence sustains the conclusion that the plaintiff’s intestate, Thomas H. Hazelrigg, while residing at Whitville, Virginia, in 1862, received of William Lykins, through George Cox in Virginia, $494, or about that sum, in confederate currency, as a payment on the notes sued on in this action.
This payment, so made and accepted, within the military lines of the confederate states, was a valid payment of the promised sum so received, according to reported decisions of this court; and the judgment rendered for the plaintiff seems to embrace the full amount of the balance due upon the notes.
Wherefore the judgment is affirmed.